Nichols, Justice.
In December 1972 Bobbie Martin Todd filed an action against Donnie D. Todd in which she sought a divorce, custody of the couple’s minor child and an award of described property as support in lieu of monthly alimony and child support payments. No responsive pleadings were filed by the defendant until May 1973 when he filed a "Motion to Open Default Based Upon Providential Cause” and an answer to the plaintiffs complaint. Prior to any ruling on the motion to open the default the defendant struck such motion. The plaintiff then filed a motion to dismiss the defendant’s answer to the original complaint which was overruled. This judgment was certified for immediate review. Held:
In Johnston v. Still, 225 Ga. 222 (167 SE2d 646), this court dealt with the effect of the Civil Practice Act (Ga. L. 1966, p. 609), and *648the amendments thereto, including the amendment to Code Ann. § 30-113 (Ga. L. 1967, pp. 226, 246) as the same relates to divorce and alimony cases. Under this decision and the citations contained therein it is not error to permit the defendant in a divorce proceeding to file defensive pleadings more than 30 days after service of the complaint. Accordingly, the trial court did not err in overruling the plaintiffs motion to dismiss the defendant’s answer based upon such ground.
Submitted January 2, 1974
Decided January 28, 1974.
M. Francis Stubbs, for appellant.
Harry R. DeLoach, for appellee.

Judgment affirmed.


All the Justices concur.